Citation Nr: 0203985
Decision Date: 03/04/02	Archive Date: 05/09/02

DOCKET NO. 01-00 916               DATE MAR 04, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUE

Entitlement to an effective date earlier than March 24, 1999 for a
total disability evaluation based upon individual unemployability.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to April 1975 and
from April 1978 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a RO decision which denied a total rating based on
individual unemployability. The veteran filed a notice of
disagreement in June 2000. In an October 2000 decision., the RO
determined that a total rating based on individual unemployability
was warranted, effective March 24, 1999. The veteran continued to
appeal for an earlier effective date of July 1997.

FINDINGS OF FACT

1. The RO has developed all evidence necessary for an equitable
disposition of the veteran's claim.

2. The veteran's current service-connected disabilities include
post-traumatic stress disorder (PTSD) (70 percent), effective March
24, 1999; post-operative lumbar laminectomy (40 percent), effective
November 20, 1992 and old fracture of the proximal phalanx of the
right little finger (O percent).

3. In an October 2000 decision, the RO determined that a total
rating based on individual unemployability was warranted effective
March 24, 1999. This was the date of an informal claim for
benefits. The grant was based on evidence submitted with that
informal claim and subsequent examination.

4. It is not shown by any of the evidence received prior to March
24, 1999, that the veteran's combined disability rating met the
percentage criteria for consideration of a total disability
evaluation or that the veteran was medically determined to be
unemployable solely to his service-connected disabilities prior to
March 24, 1999.

2 -

5. Service connection was granted for PTSD by rating of June 1998.
A 30 percent rating was assigned, effective July 25, 1997. The
veteran was notified and no timely disagreement was filed.

CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 1999, for
the grant of a total rating for compensation purposes based upon
individual unemployability have not been met. 38 U.S.C.A. 1155,
5110 (West 1991 & Supp. 2001); Veterans Claims Assistance Act of
2000, Pub. Law, No. 106-475 4, 114 Stat. 2096-2099 (2000) (codified
as amended at 38 U.S.C.A. 5100 et. seq. (West Supp. 2001)); 66 Fed.
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R.  3.1, 3.340, 3.341,
3.400, 4.15, 4.16, 4.19 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 2000, the
President signed into law H.R. 4864, the "Veterans Claims
Assistance Act of 2000." Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A.
5100 et. seq. (West Supp. 2001)). There have also been final
regulations promulgated to implement the new law. See 66 Fed. Reg.
45,620- 32 (August 29, 2001) (to be codified at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326). By virtue of the statement of the case
issued during the pendency of the appeal, the veteran and his
representative were given notice of the information, medical
evidence, or lay evidence necessary to substantiate his claim. The
RO made reasonable efforts to obtain relevant records adequately
identified by the veteran and, in fact, it appears that all
evidence identified by the veteran relative to his claim has been
obtained and associated with the claims file. Compensation
examinations have been conducted and copies of those reports are
associated with the file. No change in the outcome would be
possible with additional development, notice, or examination. As
such, the Board will proceed to the merits of the case.

3 -

The veteran seeks an earlier effective date for a total rating
based upon individual unemployability, prior to March 24, 1999. In
general, the effective date of an award based on an original claim
for compensation will be the day following separation from active
service or date entitlement arose if claim is received within one
year after separation from service; otherwise, the effective date
will be the date of receipt of claim, or the date entitlement
arose, whichever is later. 38 C.F.R. 3.400 (2001). For increases in
compensation, the effective date will be the date of the receipt of
the claim or the date entitlement arose, whichever is later. 38
C.F.R. 3.400(o)(1) (2001). The effective date may also be the
earliest date as of which it is factually ascertainable that an
increase in disability had occurred if the claim is received within
one year from the date of the increase. 38 C.F.R. 3.400(o)(2)
(2001).

Effective dates for the grant of total ratings are governed by the
increased rating provisions of 38 C.F.R. 3.400(o)(1),(2). Servello
v. Derwinski, 3 Vet. App. 196 (1992); Wood v. Derwinski, 1 Vet.
App. 367 (1991).

In order to establish service connection for a total disability
rating, there must be an impairment so severe that it is impossible
for the average person to follow a substantially gainful
occupation. 38 C.F.R. 3.340. In reaching such a determination, the
central inquiry is whether the veteran's service-connected
disabilities alone are of sufficient severity to produce
unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present
any impairment of mind or body which is sufficient to render it
impossible for the average person to follow a substantially gainful
occupation; provided that permanent total disability shall be taken
to exist when the impairment is reasonably certain to continue
throughout the life of the disabled person. 38 C.F.R. 4.15 (2001).

The law provides that a total disability rating may be assigned
where the schedular rating is less than total, when the disabled
person is unable to secure or follow a

4 -

substantially gainful occupation as a result of service-connected
disabilities, provided that, if there is only one such disability,
this disability shall be ratable at 60 percent or more, or if there
are two or more disabilities, there shall be at least one ratable
at 40 percent or more, and sufficient additional disability to
bring the combined rating to 70 percent or more. 38 C.F.R. 3.340,
3.341, 4.16(a) (2001). A total disability rating may also be
assigned on an extraschedular basis, pursuant to the procedures set
forth in 38 C.F.R. 4.16(b), for veterans who are unemployable by
reason of service-connected disabilities, but who fail to meet the
percentage standards set forth in section 4.16(a). Marginal
employment shall not be considered substantially gainful
employment. 38 C.F.R. 4.16(a) (2001).

The Board notes that service connection for post-operative
residuals of a lumbar laminectomy was granted in December 1976 with
a 20 percent evaluation. The evaluation for his low back disorder
was increased to 40 percent disabling in a July 1993 RO decision.

Mental health treatment records dated March 1997 to April 1997
reflect that the veteran received treatment for PTSD symptoms and
alcohol abuse.

A VA PTSD evaluation conducted in June 1997 reflects that the
veteran had only two jobs since his service discharge but planned
to seek further employment once he became settled in his new home.
The veteran reported that he had difficulty concentrating and
handling stress on jobs in the past. The diagnoses included PTSD,
major depressive disorder, recurrent, in partial remission and rule
out alcohol dependence.

The veteran filed an informal claim for service connection for PTSD
on July 25, 1997.

The veteran underwent a psychological evaluation in connection with
his claim for service connection for PTSD in April 1998. Diagnoses
included PTSD, depressive disorder, not otherwise specified. and
alcohol dependence. It was noted that the veteran was fired from
his last job due to a verbal altercation with a co-worker. He

5 -

indicated that he functioned better by depending only on his
retirement income and his wife's disability benefits.

In a June 1998 RO decision, service connection for PTSD was granted
with a 30 percent evaluation. The effective date was to July 1997.
The veteran was notified by letter dated in July 1998. He did not
enter a timely notice of disagreement with any aspect of this
decision.

In March 1999, state disability determination records of the
veteran were submitted. Such records reflected that the veteran was
not able to interact appropriately with peers or co-workers or
respond to supervision without becoming angry or irritable. It was
also noted that he had difficulty concentrating due to depression
and PTSD symptoms. Diagnoses included chronic PTSD, dysthymic
disorder, alcohol dependency, back pain, and hearing loss. Those
records were received at the VA on March 24, 1999.

Records dated in April 1999 from the Social Security Administration
(SSA) show that the veteran was awarded benefits based upon a
primary diagnosis of mood disorder and a secondary diagnosis of
substance addiction disorder. SSA found that the medical evidence
established that the veteran's disabilities began on March 11,
1997.

A psychiatric (contract) examination by QTC Medical Services was
conducted in July 2000. It was noted that the veteran last worked
full time approximately 5 years ago as a security guard when he was
fired after losing his temper. The veteran indicated that he was
unable to hold a job because he could not get along with other
people. The diagnoses included PTSD, depression, and alcohol abuse.
His level of psychosocial stressor was listed as severe with PTSD
symptomatology of irritability, isolation, and anxiety symptoms.
His global assessment of functioning (GAF) score was 42, reflecting
serious symptoms and impairment of social and occupational
functioning.

6 -

A general (contract) examination by QTC Medical Services was
conducted in August 2000. It was reported that the veteran's back
condition affected his daily activity during flare-ups which
usually lasted about a week. It was noted that he was unemployed
and currently receiving Social Security disability benefits.

Mental health treatment records dated from January 2001 to July
2001 show that the veteran received individual psychotherapy to
address his PTSD symptoms.

On March 20, 2000, the veteran filed a formal claim for a total
disability rating based upon individual unemployability. His claim
was initially denied in a May 2000 RO decision. In October 2000,
the claim for a total disability evaluation was granted, effective
March 24, 1999. This was said to be the date of claim for the
benefit. Thus, the RO essentially held that the statement and
records from the State disability division constituted an informal
claim for benefits.

In his October 2000 notice of disagreement, the veteran indicated
that he disagreed with the effective date assigned for the total
disability evaluation. He suggested that a notice of disagreement
was provided following the June 1998 initial award of service
connection for PTSD.

In a July 2001 statement, the veteran claimed that he submitted a
timely notice of disagreement from the June 1998 RO decision
granting service connection for PTSD with a 30 percent evaluation.
No such document can be located in the claims file.

The veteran contends that his entitlement to a total rating based
on individual unemployability should be effective from July 25,
1997. The Board notes that service connection for PTSD was granted
in a June 1998 RO decision, effective July 25, 1997, the date of
his initial claim for service connection. The evidence on file at
that time did not show that the veteran's service-connected
disabilities rendered him unable to secure or follow substantially
gainful employment. Moreover, and despite the veteran's claims to
the contrary, the record does not show that a timely notice of
disagreement was filed with respect to the June 1998

7 -                                                               
RO decision. Thus, at that time there was no implied claim for a
total disability rating based on unemployability. There is no
specific claim of clear and unmistakable error in that rating on
file, as has been explained by the RO.

Applying the provisions of 38 C.F.R. 3.400(o)(2) and in view of the
evidence of record, in this case entitlement to an effective date
prior to March 24, 1999 is not warranted. In August 2000, SSA
records dated in April 1999 were submitted which showed that the
veteran was awarded disability benefits based upon a mood disorder
and substance abuse disorder. The SSA decision reflects that he
became too disabled to work on March 11, 1997. In this regard, the
Board notes that SSA determinations are pertinent to adjudication
of VA claims; however, such decisions are not controlling for VA
purposes.

In March 2000, within one year of the submission of the SSA
records, the veteran filed a claim for a total disability
evaluation based on unemployability. After consideration of the
results of the July and August QTC examinations in connection with
his compensation claim, in October 2000, the RO increased the
evaluation for PTSD to 70 percent, effective March 24, 1999. Thus,
as of that date, the veteran met the percentage criteria for
consideration of a total disability rating as set forth in 38
C.F.R. 4.16(a) in that he had two or more disabilities, with one
disability ratable at 40 percent or more and sufficient additional
disability to bring the combined rating to 70 percent or more. In
the October 2000 RO decision, the RO determined that entitlement to
a total disability evaluation based on individual unemployability
was warranted, effective March 24, 1999.

Under the regulations cited above, the effective date for a total
rating can be no earlier than March 24, 1999, based on the date of
the informal claim. After careful review of the evidence of record,
the Board finds no evidence of an earlier informal claim for a
total rating. None of the statements from the veteran received in
the relevant time period provided indication that he felt that he
was entitled to a total rating based upon his individual
unemployability due to his service-connected disabilities.
Moreover, the Board notes that there is no VA medical evidence of
record demonstrating that the veteran was medically determined to
be

8 -

unemployable due to his service-connected disabilities prior to
March 24, 1999. Therefore, the assignment for an effective date
earlier than March 24, 1999 for the grant of a total rating based
on individual unemployment is not warranted. The State records
showing significant impairment were dated in March 1999, and were
received on March 24, 1999. Thus, they do not provide a basis for
an earlier effective date. Even assuming that they did, the date
would be earlier in March, and payment does not start until the
start of the next month. Thus, there would be no change in any
benefits already provided.

ORDER

The claim for entitlement to an effective date earlier than March
24, 1999 for a total rating based on individual unemployability is
denied.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

9 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.



